DETAILED ACTION
In the Response filed 11/18/21, Applicant has amended claims 1-13 and 19. Claim 14 has been cancelled. Currently, claims 1-13 and 15-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities requiring appropriate correction:
In claim 1 line 7, “comprising an moisture…” should be “comprising a moisture…”.
In claim 19 line 6, “an moisture…” should be “a moisture…”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yatagai et al (US 2009/0186221) in view of Liedtke et al (US 6838589).
	With respect to claim 1, Yatagai discloses a medical article (para [0002;100] – PSA sheet 15 used for applications such as medical procedures - therefore inherently characterizing the PSA sheet as a "medical article") comprising:

	a PSA layer (PSA layer 2; para [0002]) disposed on at least a portion of the first major surface of the backing (as shown in fig 5), wherein the pressure sensitive adhesive layer comprises an acid-functional group (side chain of polycarboxylic acid (salt) hydrophobic functional group - para [0045]);
	an MVTR-modifying layer proximate the PSA and comprising an MVTR-modifying composition that is basic when the PSA comprises an acidic- functional group or is acidic when the PSA comprises a basic-functional group (the PSA composition may be composed essentially of a polycarboxylic acid (salt) and may further comprise an emulsifier (para [0011]) wherein the emulsifier used can be an anionic and/or nonionic emulsifier such as, for example, ammonium laurel sulfate (para [0042]) which would be basic; the PSA and MVTR-modifying layer are in contact with each other and thus the MVTR-modifying layer is interpreted as being “proximate” the PSA – see page 1 [0011] and [0013]);
	wherein the MVTR-modifying composition is miscible with the PSA (page 1 [0011] and page 3 [0045]-[0046]); and wherein contact between the MVTR-modifying material and the PSA causes an acid-base reaction to form a poly-salt and increase the moisture permeability of at least a portion of the PSA layer (page 1 [0011] and [0013]).
Yatagai does not disclose a filtration layer disposed between the MVTR modifying layer and the PSA layer. Liedtke, however, teaches a PSA layer on a conformable wound dressing which includes a filtration layer that is applied on the PSA layer (see col 6, In 1-5, non-woven 
	With respect to claim 2, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1) and Yatagai also discloses that the MVTR-modifying material is miscible with the PSA and comprises ionic groups non-uniformly distributed throughout the PSA because it reacts with the functional groups of the PSA upon contact to form a poly-salt in the presence of fluid. (see [0045]-[0046] and [0051]-[0052], aqueous dispersion with various ionic groups).
With respect to claim 3, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1) and Yatagai also discloses hydrophilic plasticizer (see [0063], polyvinyl alcohol).
	With respect to claim 4, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1) but does not, however, explicitly disclose that the PSA includes at least 0.84 mmoles acidic functional groups per gram PSA.  It would have been obvious, however, to one having ordinary skill in the art, at the time of the invention, to modify the device of Yatagai in view of Liedtke so that the PSA includes at least 0.84 mmoles acidic functional groups per gram PSA because a skilled artisan would have been motivated to optimize the concentration of acidic groups and discovering an optimum value of a result effective variable involves only routine skill in the art.
claim 5, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1) and Yatagai also discloses that the MVTR-modifying composition comprises an inorganic base (page 4 [0051]- [0052]).
With respect to claim 6, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose that the MVTR-modifying composition can comprise an organic acid or base.  It would have been obvious, however, to one having ordinary skill in the art, at the time of the invention, to modify the device so that the MVTR-modifying composition can comprise an organic acid or base since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. More specifically, it is known that acidic and basic materials can be either organic or inorganic but organic acids/bases tend to be weak as compared to inorganic acids/bases and therefore these compositions do not exhibit the acidic/basic properties as strongly as their inorganic counterparts. This “weaker" nature of organic acids/bases can be ideal in applications such as PSAs that contact the skin, however, because, as an example, use of weak acids (as compared to strong acids) is preferable due to the less corrosive nature of these acids to skin which would be of great importance in formation of a PSA that is intended to be placed on the skin of a patient. Therefore, one of ordinary skill in the art would have been motivated to use an organic acid/base due to the characteristics of such compositions over their inorganic counterparts in order to achieve the desired properties of the PSA composition for its intended use.
With respect to claims 7-8, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1) and Yatagai also discloses that the MVTR-
With respect to claim 9, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1) but Yatagai does not explicitly disclose that the PSA layer comprises a (meth) acrylate polymer that is prepared from at least 6 wt% acidic or basic functional monomers based on total weight of the PSA.
Liedtke, however, discloses a method of forming a PSA layer on a conformable wound dressing wherein the PSA can include an acrylic acid terpolymer such as that disclosed in U.S. Patent No. 4,737,410 (hereinafter “Kantner”), the disclosure of which is incorporated by reference in Liedtke (see col. 7, lines 20-31). Kantner discloses a PSA composition which comprises a blend of a polyalkyloxazoline with an acrylic (or methacrylic) acid ester copolymer composition comprising a polar monomer-containing acrylate (or methacrylate) copolymer (col. 4, lines 7-11) wherein the PSA composition comprises a blend of an acrylate (or methacrylate) copolymer comprising copolymerized A and B monomers wherein: B is at least one polar monomer copolymerizable with A, the amount by weight of B monomer being up to about 30% of the total weight of all monomers in the copolymer. Therefore, Kantner (and, accordingly, Liedtke) discloses not only that the PSA layer comprises a methacrylate polymer but also that the polymer is prepared from at least 6 wt-% acidic or basic functional monomers. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Yatagai in view of Liedtke so that the PSA layer comprises a (meth) acrylate polymer that is prepared from at least 6 wt% acidic or basic functional monomers based on total weight of the PSA as taught by Liedtke since it is within the general skill of a worker in the 
With respect to claim 10, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1) and Yatagai also discloses that the pressure sensitive adhesive layer comprises an acid-functional group (side chain of polycarboxylic acid (salt) hydrophobic functional group - para [0045]) and the MVTR-modifying composition is basic (the emulsifier used can be an anionic and/or nonionic emulsifier such as, for example, ammonium laurel sulfate (para [0042]) which would be basic).
With respect to claim 11, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1) but Yatagai does not, however, explicitly disclose that the MVTR-modifying composition comprises potassium hydroxide as a base, but it would have been obvious to one having ordinary skill in the art, at the time of the invention, to use a base such as potassium hydroxide since Yatagai teaches use of salts of alkali earth metals, including potassium (see page 4 [0051]), thereby rendering the use of potassium hydroxide obvious to a skilled artisan. Furthermore, use of such a material would have been obvious since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With regard to claim 12, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1 above) and Yatagai also discloses that the PSA layer comprises a polymer having acid or basic functional groups (see rejection of claim 1) and that 
With regard to claim 13, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 12 above) and Yatagai also discloses that the MVTR-modifying composition comprises an acid including sulfuric acid. (see page 6 [0082]).
With regard to claim 15, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1 above) and Yatagai also discloses that a pH-altering layer van be provided as a filtration layer (see page 5 [0063]).
With regard to claims 16-17, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1 above) and Liedtke further teaches that the filtration layer comprises a nonwoven (see col 6, In 1-5, non-woven absorbent pad). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the article of Yatagai in view of Liedtke to have a filtration layer that comprises a nonwoven as taught by Liedtke in order to remove excess fluids in and around the area of the area of the PSA layer during use. Furthermore, use of a nonwoven material for the filtration layer as taught by Liedtke would have been obvious since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With regard to claim 18, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 1 above) and also discloses that the article is a wound dressing (see i.e. abstract).
claim 19, Yatagai discloses a medical article (para [0002;100] – PSA sheet 15 used for applications such as medical procedures - therefore inherently characterizing the PSA sheet as a "medical article") comprising:
	a backing (substrate 1) having a first major surface and a second major surface (para [0068-0069] – PSA sheet which inherently has a first major surface (i.e. adjacent to the PSA layer) and a second major surface (i.e. opposite to PSA layer));
	a PSA layer (PSA layer 2; para [0002]) disposed on at least a portion of the first major surface of the backing (as shown in fig 5), wherein the pressure sensitive adhesive layer comprises an acid-functional group (side chain of polycarboxylic acid (salt) hydrophobic functional group - para [0045]);
	an MVTR-modifying layer proximate the pressure sensitive adhesive layer and comprising an MVTR-modifying composition that is basic when the PSA comprises an acidic- functional group or is acidic when the PSA comprises a basic-functional group (the PSA composition may be composed essentially of a polycarboxylic acid (salt) and may further comprise an emulsifier (para [0011]) wherein the emulsifier used can be an anionic and/or nonionic emulsifier such as, for example, ammonium laurel sulfate (para [0042]) which would be basic; the PSA and MVTR-modifying layer are in contact with each other and thus the MVTR-modifying layer is interpreted as being “proximate” the PSA – see page 1 [0011] and [0013]);
	wherein the MVTR-modifying composition is miscible with the PSA (page 1 [0011] and page 3 [0045]-[0046]); and
	ionic groups non-uniformly distributed throughout the PSA and formed from a reaction of the PSA functional groups and MVTR-modifying composition because there is a reaction with 
Yatagai does not disclose a filtration layer disposed between the MVTR modifying layer and the PSA layer. Liedtke, however, teaches a PSA layer on a conformable wound dressing which includes a filtration layer that is applied on the PSA layer (see col 6, In 1-5, non-woven absorbent pad). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the article of Yatagai to include a filtration layer applied to the PSA as in Liedtke in order to remove excess fluids in and around the area of the area of the PSA layer during use.
With regard to claim 20, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 19 above) and Liedtke further teaches that the filtration layer comprises a nonwoven (see col 6, In 1-5, non-woven absorbent pad). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the article of Yatagai in view of Liedtke to have a filtration layer that comprises a nonwoven as taught by Liedtke in order to remove excess fluids in and around the area of the area of the PSA layer during use. Furthermore, use of a nonwoven material for the filtration layer as taught by Liedtke would have been obvious since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Amendments/Arguments

	With respect to the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by the amendments to the claims.
	With respect to the claim rejections under 35 USC 112, Applicant’s cancellation of claim 14 has obviated the basis for the rejections which, accordingly, have been withdrawn.
With respect to the claim rejections under 35 USC 103, Applicant’s argument on page 6 of the Response (that the prior art does not disclose that the mvtr-modifying layer is proximate the PSA layer) has been fully considered but is not persuasive because Yatagai discloses that the PSA and MVTR-modifying layer are in contact with each other as discussed in the rejection of claims 1 and 19 above. Thus, the Office maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786